Citation Nr: 0839172	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-13 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to June 
1968, and from June 1971 to October 1974

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the claim for TDIU.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are post-
traumatic stress disorder (PTSD), rated 50 percent disabling; 
aphakia of the right eye, rated 30 percent disabling, and 
shrapnel wound scars to the face, rated 10 percent disabling; 
with a combined rating of 70 percent.

2.  The veteran's service-connected disabilities do not 
render him unable to obtain or maintain substantially gainful 
employment.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met for any period of 
the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.15, 
4.16, 4.18 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.

The Board finds that in this case the requirements of the 
VCAA have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the veteran in June 2004 
correspondence of the information and evidence needed to 
substantiate and complete the claim, to include notice of 
what part of that evidence is to be provided by the claimant 
and notice of what part VA will attempt to obtain. 

VA also provided adequate notice of how an effective date is 
assigned.  The record shows that the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claim was fully developed, the appellant has been 
provided examinations, and there are no pertinent records 
missing from the claim files.  In sum, there is no evidence 
of any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication, and the 
evidence rebuts any suggestion that VA's actions have 
prejudiced the appellant's claim.



Legal Criteria for TDIU

A total disability evaluation based on individual 
unemployability due to service connected disorders is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person is so 
disabled that he is precluded from following a substantially 
gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  If there is 
only one service-connected disability, it must be rated at 60 
percent or more; if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more and the combined rating must be at least 70 percent.  38 
C.F.R. § 4.16(a).

If a veteran is unemployable due solely to service-connected 
disabilities, but does not meet the schedular criteria of 38 
C.F.R. § 4.16(a), the claim for a total disability evaluation 
based on individual unemployability due to service connected 
disorders should be submitted to the Director, Compensation 
and Pension Service, for consideration of a total disability 
evaluation based on individual unemployability due to service 
connected disorders on an extraschedular basis.  38 C.F.R. § 
4.16(b).  

The service-connected disabilities must be so severe as to 
produce unemployability, in and of themselves, without regard 
to unemployability attributable to age of the veteran or to 
other disabilities for which service connection has not been 
granted.  38 C.F.R. § 3.341.  That is, a total disability 
evaluation based on individual unemployability due to service 
connected disorders may not be assigned if unemployability is 
a product of advanced age, or of other non-service-connected 
disabilities, rather than a result of functional impairment 
due solely to service-connected disabilities.  38 C.F.R. § 
4.19.

Analysis of TDIU Claim

Here, the veteran is service connected for PTSD, rated as 50 
percent disabling; aphakia of the right eye, rated 30 percent 
disabling, and shrapnel wound scars to the face, rated 10 
percent disabling.  The combined rating is 70 percent.  Thus, 
the schedular criteria of 38 C.F.R. § 4.16(a) are satisfied.  

The remaining question is whether the veteran is unemployable 
by reason of his service-connected disabilities, considering 
his educational and occupational background.  As indicated as 
part of his May 2004 application for a TDIU (see VA Form 21-
8940 - Veteran's Application for Increased Compensation Based 
on Unemployability), the veteran indicated that he had 
completed the 7th grade.  He also reported work history as a 
laborer, and that he stopped working due to a back injury.  
He did not claim he stopped work as a result of his service-
connected disabilities.

At a June 2004 VA PTSD examination, the veteran was 
apparently not aware of the purpose of the examination.  
After the nature and purpose was explained, he pursued his 
own direction complaining that, "I don't see what my brain's 
got to do with it. It's my body that's screwed up . . . I 
broke my back while I was working."  He continued 
complaining that he could not find a job as his doctors told 
him not to lift more than 20 pounds.  He reported that he had 
previously only done manual labor.  Regarding his PTSD, the 
veteran reported that he tried to maintain himself from one 
day to the next, and that his main problem remained his back 
injury.  He also reported hypertension and being blind in the 
right eye.  The examiner noted that the veteran was able to 
perform the usual functions of daily living. 

Mental status examination in June 2004 revealed that the 
veteran gave every appearance of being in pain. It was 
difficult for him to sit comfortably in a chair, and he stood 
through a good part of the interview.  He was adequately 
dressed, groomed, and cooperative.  There was no unusual 
behavior or psychomotor activities. His speech was normal.  
His mood was irritable, angry, bitter, sad, depressed, and 
without hope.  There was no suicidal ideation; or thought 
disorder.  His memory was relatively intact.  Orientation was 
normal, intelligence average, insight fair, and judgment 
preserved.  The diagnoses on Axis I were chronic PTSD; mood 
disorder due to lumbosacral radiculopathy, with depressive 
features; pain disorder associated with both psychological 
factors and chronic leg pain; nicotine dependence; sporadic 
cannabis abuse; and alcohol dependence, in remission. A GAF 
of 40 was assigned based on all psychiatric symptomatology, 
not just the PTSD symptomatology.  

The June 2004 VA examiner opined that the PTSD symptoms 
appeared to be in control with medication, and that the chief 
problem was chronic leg pain, which seemed to be masking his 
PTSD symptoms to some extent.  The VA examiner indicated that 
the veteran's social functioning was limited by his PTSD, 
while his occupational functioning would appear to be limited 
by his leg problems.   The VA examiner concluded that any 
judgment regarding TDIU that would be based on physical, not 
psychiatric, considerations, would be more appropriately 
rendered by an orthopedist or a neurologist.  

A VA eye examiner noted surgical aphakia of the right eye, 
and corneal scarring with irregular astigmatism, right eye.  
The veteran had functional right eye vision of hand motion at 
one foot.  However his left eye vision was 20/20.

A VA scars examiner noted two one inch scars - one above and 
one below the left eye.  The examiner noted that these scars 
in no way adversely affect employment

The record does not document the presence of current 
functional limitations imposed by the veteran's service-
connected disabilities that would preclude the performance of 
substantially gainful employment.  In this regard, the Board 
acknowledges that the veteran has problems associated with 
PTSD, aphakia of the right eye, and scars on the face; 
however, these symptoms are reflected in the current assigned 
disability ratings for each disability, as well as the 
combined 70 percent disability rating.  

Subsequent to the VA examinations, VA received a U.S. Social 
Security Administrations award determination dated November 
2004.  The veteran was found to be disabled as of February 
2003 as a result of curvature of the spine due to an on-the-
job injury.  There was no other disabling condition noted.

The Board has reviewed the VA outpatient treatment records 
associated with the record.  These records do not include a 
competent evidence that the veteran is unable to obtain or 
maintain substantially gainful employment due to his service-
connected disabilities.  Indeed, after carefully reviewing 
the evidence, the Board concludes that the preponderance of 
the evidence demonstrates that the veteran's service-
connected disabilities alone, when considered in association 
with his educational attainment and occupational background, 
do not render him unable to secure or follow a substantially 
gainful occupation.  Accordingly, the Board finds that the 
criteria for a TDIU have not been met.  Because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

A TDIU is denied.


____________________________________________
J. Parker 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


